Citation Nr: 0211795	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for sinusitis.

[The issue of entitlement to a compensable rating for right 
knee plica with chondromalacia will be the subject of a later 
decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1988 to December 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which, among other issues, 
granted service connection for right knee plica with 
chondromalacia, rated noncompensable; and denied service 
connection for sinusitis.  In the notice of disagreement 
initiating his appeal of the July 1999 rating decision, the 
veteran expressly limited his appeal to the issues of service 
connection for sinusitis and a compensable rating for his 
right knee disability.  Accordingly, these are the only two 
issues before the Board.

The Board is undertaking additional development on the issue 
of entitlement to a compensable rating for a right knee 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing that issue.


FINDING OF FACT

There is no competent evidence of a nexus between any current 
sinus condition and the veteran's active service or any 
complaints treated therein.  


CONCLUSION OF LAW

Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it denied service connection for sinusitis in 
July 1999, and has not reviewed the case under the 
regulations implementing the VCAA.  Nevertheless, after 
reviewing the claims folder, the Board finds that, with 
regard to the issue of entitlement to service connection for 
sinusitis, there has been substantial compliance with the 
pertinent mandates in the VCAA and implementing regulations.  
The issue was addressed on the merits.  In the July 1999 RO 
decision, in a statement of the case issued in November 1999, 
and in supplemental statements of the case issued in January 
and July 2001, the veteran was given notice of the 
information and medical evidence necessary to substantiate 
the claim of service connection for sinusitis, and of what 
was of record.  

The veteran was accorded VA examinations in 1998 and 1999.  
The record reflects that he failed to report for a VA ear, 
nose, and throat examination scheduled in June 2001.  He did 
not attempt to reschedule the examination, nor did he 
indicate there was good cause for his failure to report for 
the scheduled examination.  A VA hospital print-out showing 
that the veteran failed to report also indicates that three 
unsuccessful attempts were made to reach him by telephone.  
Correspondence from the RO to the veteran, sent to his last 
known address, has not been returned as undeliverable.

The Board notes that the "duty to assist" the veteran in 
the development of facts pertinent to his claim is not a 
"one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The veteran must also be prepared to meet his 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  In a case such as this, 
where additional development is required to determine 
entitlement to service connection, a veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence.  Wood, 1 Vet. 
App. at 193.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (2001).  In this case, the veteran appealed 
the July 1999 decision which denied his original claim of 
service connection for sinusitis.  Hence, the Board has no 
alternative but to base the following decision on the 
evidence of record as provided under the regulatory 
provisions of 38 C.F.R. § 3.655.

The RO has obtained the veteran's service medical records and 
records from VA medical facilities.  There is no indication 
that there is any outstanding evidence relevant to the matter 
at hand.  The veteran is not prejudiced by the Board's review 
of this issue based on the current record.  In sum, 
development has been completed to the extent possible and VA 
duties to inform and assist are met. 

Background

Service medical records indicate that the veteran complained 
of, and was treated for, sinus conditions.  A December 1990 
clinical record is the earliest medical report revealing 
complaints of nasal congestion, and it indicates that the 
veteran's medical history at that time was negative for sinus 
infection.  Examination revealed left frontal sinus 
tenderness, with swollen turbinates of the right nares.  The 
diagnosis, in pertinent part, was questionable sinusitis.  
The veteran complained of  nasal congestion and difficulty 
breathing on two different in-service medical evaluations in 
March 1994.  Examination revealed nasal congestion with 
injected boggy turbinates.  There was no significant sinus 
tenderness on palpation or percussion.  It was noted that the 
veteran used Duration nasal spray to relieve his sinus 
symptoms during the prior two years.  The diagnosis was 
rhinitis medicamentosa.  Treatment included substituting 
Beconase nasal spray for Duration nasal spray.  Clinical 
evaluation in September 1994 revealed some tenderness on 
palpation of the maxillary sinuses.  The diagnosis, in 
pertinent part, was mild sinusitis.  It was also noted that 
the veteran had symptoms consistent with chronic allergic 
rhinitis.  A June 1995 computed tomography (CT) scan revealed 
a small inclusion cyst in the left maxillary antra, 
"suggesting chronic sinusitis."  An in-service clinical 
report (the date of which is illegible) was positive for 
tenderness over the left maxillary sinus, and shows a 
diagnosis of sinusitis.  The remainder of the service medical 
records are negative for medical treatment related to a sinus 
condition.  

Post-service medical evidence includes VA outpatient reports 
dated from December 1997 to April 2000.  On VA initial 
evaluation for primary care in May 1998, the veteran reported 
a  history of seasonal allergies.  Examination of his nose 
revealed no epistaxis, obstruction, drainage, septal 
deviation, or pain.  

On VA examination in February 1999, the veteran complained of 
frequent sinus congestion with pressure.  He explained that 
he fractured his nose in the 4th grade when he was hit twice 
with a baseball bat.  He reported that he treated his sinus 
symptoms with saline solution and Benadryl.  The examination 
revealed a normal nose, without sinus tenderness.  

VA outpatient records dated in July 1999 reveal that the 
veteran complained that his allergy symptoms were increasing, 
especially with more severe nasal drainage and stuffiness.  
Examination revealed no tenderness in the sinus area.  There 
was no exudate or adenopathy.  The diagnosis, in pertinent 
part, was symptomatic allergic rhinitis.  

On VA general examination in March 2000, it was noted that 
the veteran was being followed by VA primary care for 
seasonal allergies.  On VA ear, nose, and throat examination 
in March 2000, he complained of continued nasal congestion 
and bilateral maxillary sinus pressure "for many years."  
He experienced frequent sneezing and itchy eyes, especially 
when exposed to pollens.  He reported that he was addicted to 
Afrin nasal spray from 1992 to 1994, but since then he was 
using Beconase nasal spray without much improvement of the 
allergy symptoms.  Examination revealed a deviated septum to 
the right side that did not obstruct the anterior airway.  
The right middle turbinate was enlarged.  There was no 
purulence from the middle meati bilaterally.  The inferior 
turbinates were not enlarged, and there were no polyps.  His 
nasopharynx was clear and his larynx was normal.  X-rays 
studies showed normal paranasal sinuses, and were interpreted 
as "unremarkable."  The diagnosis was:  "Chronic nasal 
congestion due to allergies as well as anatomical obstruction 
which are not related to the [veteran's] being in the 
military."  

Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 U.S.C.A. §§ 3.303, 3.304.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

In Savage v. Gober, 10 Vet. App. 488 (1997), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the 
chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition, unless it is clearly 
attributable to intercurrent causes.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's precedent, lay observation is competent.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
finding of a diagnosis including the word "chronic."

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

It is clear that during service the veteran was treated for 
symptoms related to his sinuses.  The service records 
indicate that December 1990 was the earliest month he 
complained of such symptoms, and the diagnosis then was 
"questionable" sinusitis.  While the June 1995 CT scan was 
interpreted as only "suggesting" chronic sinusitis, a 
September 1994 outpatient record shows a diagnosis of 
"mild" sinusitis.  A service record with an illegible date 
shows a diagnosis of sinusitis.  Thus there appear to be at 
least two confirmed diagnoses of sinusitis in service.  
However, while the post-service medical evidence clearly 
shows treatment for allergy symptoms, the pertinent post-
service diagnoses relate the veteran's sinus condition to 
symptomatic allergic rhinitis.  The post-service medical 
evidence is essentially negative for diagnosis of chronic 
sinusitis.  Moreover, there is no medical evidence relating 
the veteran's current symptoms to the diagnoses of sinusitis 
in service.  Significantly, sinusitis was not diagnosed on VA 
examination in March 2000, and the examining physician 
expressly reported that the veteran's chronic nasal 
congestion due to allergies is not related to his service.  

The veteran's own statements regarding a nexus between his 
active duty service and a current sinus disorder cannot by 
themselves establish the nexus between a current diagnosis of 
sinusitis and his service.  He is a layperson and, as such, 
is not competent to provide probative evidence as to matters 
requiring specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
It is noteworthy at this point that the RO attempted to 
further assist the veteran to develop nexus evidence by 
arranging for another VA examination and that he failed to 
report for such examination.

In the absence of any competent evidence that the veteran's 
current sinus disorder is causally related to his military 
service, service connection for sinusitis is not warranted. 
See Hickson, 12 Vet. App. at 253; Savage, 10 Vet. App. at 
498; Voerth, 13 Vet. App. 117.  The doctrine of resolving 
reasonable doubt in the veteran's favor does not apply to 
this issue, as the preponderance of the evidence is against 
the claim.


ORDER

Service connection for sinusitis is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

